Citation Nr: 1415563	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a skin condition of face, scalp, back and arms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the denial of the Veteran's claim for entitlement to service connection for pain in the lower back (characterized herein as a low back disability) and denied the Veteran's claim for entitlement to service connection for skin condition of face, scalp, back and arms.

The Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge in Cleveland, Ohio.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for a low back disability and skin condition of face, scalp, back and arms are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1993 RO rating decision denied the Veteran's claim for entitlement to service connection for a back injury, on the basis that there was no current disability. The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.
2.  A July 1994 RO rating decision denied the Veteran's claim for entitlement to service connection for a back injury, as no new and material evidence had been submitted.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

3.  Evidence associated with the claims file after the denial in July 1994 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for a low back disability.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which denied service connection for a back injury, is the last final decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veteran's previously denied claim for entitlement to service connection for a low back disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's low back disability claim is moot.  See 38 U.S.C.A.          §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence 

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 
	
The Veteran was denied entitlement to service connection for pain in the lower back in a January 1993 RO rating decision, which indicated that the basis for the denial was that there was not a current diagnosis of a chronic disability. The Veteran did not appeal the decision.  In October 1993, he brought a claim to reopen the previously denied claim.  A July 1994 RO rating decision found that new and material evidence had not been submitted sufficient to reopen the claim.  The Veteran did not appeal the July 1994 rating decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

The Veteran's current claim for entitlement to service connection for a low back disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in a July 1994 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The evidence received after the expiration of the appeal period for the July 1994 rating decision includes, but is not limited to, evidence relating to a current diagnosis of a disability.  Specifically, a February 2010 VA examination report included a diagnosis of chronic lumbosacral strain.  

This evidence is new, as it did not exist at the time of the final disallowance in July 1994.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current diagnosis of a disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a low back disability should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  

For reasons discussed in the Remand section below, before the Board can address the underlying merits of the Veteran's claim for entitlement to service connection for a low back disability, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that he injured his back during service in a motor vehicle accident and that he has experienced the same back pain since that accident.  See March 2013 Hearing Transcript.    

The Veteran was afforded a VA examination in February 2010.  As indicated above, the examination report included a diagnosis of chronic lumbosacral strain.  The examiner provided the opinion that "[i]t is less likely than not that the veteran's current... low back condition [is] a result of his one time injury documented in his military records in September 1991."  The United States Court of Appeals for Veterans Claims (Court) has held that an examination that provides an etiology opinion without a rationale is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the February 2010 opinion lacks a rationale, it is inadequate.  The Court has also held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, a new examination accompanied by an adequate rationale as to the etiology of the Veteran's low back condition is required.      

In addition, at the March 2013 hearing, the Veteran indicated that he obtained VA treatment in the early 1990s in relation to his back, with an estimated start date of VA treatment in 1993.  The earliest VA treatment records associated with the claims file are from June 2001.  On remand, any additional VA treatment records dated prior to June 2001, including records from the time period (early 1990s) the Veteran identified at the March 2013 hearing, must be obtained.

Skin Condition

The Veteran seeks entitlement to a skin condition of face, scalp, back and arms.  The Veteran contends that he had no skin condition prior to military service, but in service he was required to shave and was given a buzz cut, which has resulted in his current skin condition of face, scalp, back and arms.  See November 2009 claim.  In addition, June 2001, August 2009 and September 2009 VA treatment records show that the Veteran has contended that his in-service injections or immunizations caused his skin condition of face, scalp, back and arms.      

At the March 2013 hearing, the Veteran indicated that he obtained VA treatment in the early 1990s in relation to his skin and face conditions, with an estimated start date of VA treatment in 1993.  The earliest VA treatment records associated with the claims file are from June 2001.  As indicated above, on remand, any additional VA treatment records dated prior to June 2001, including records from the time period (early 1990s) the Veteran identified at the March 2013 hearing, must be obtained.  
 
Also, in the May 2011 Statement of the Case (SOC), the RO referenced VA treatment records from February 2010 and February 2011, which apparently contained multiple diagnoses relating to the Veteran's skin condition of face, scalp, back and arms.  The most recent VA treatment records associated with the claims file are from January 2010.  On remand, updated VA treatment records must be obtained.  

In addition, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's skin condition of face, scalp, back and arms.  A VA examination or opinion is necessary prior to final adjudication of a claim where the evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the medical evidence of record documents that the Veteran has been diagnosed with a skin condition.  An October 2009 VA dermatologist note included an assessment of acne face, back, shoulders and acne keloidalis nuchae.  In addition, as discussed above, the May 2011 SOC referenced VA treatment records from February 2010 and February 2011 that apparently also contained diagnoses of pseudofolliculitis barbae, folliculitis, postinflammatory hyper/hypopigmentation and mild eczematous dermatitis on face.  In his May 2010 notice of disagreement, the Veteran reported that he "never had any type of skin irritation until I entered the military and was made to shave" and at the March 2013 hearing, the Veteran reported that since being required to shave in-service, his skin has been irritated.  In addition, in his November 2009 claim, the Veteran reported that as a result of the military giving him a buzz cut, he developed a sore on the back of his scalp which developed into acne keloidalis nuchae.  While the Veteran's service treatment records are silent as to any complaints for any skin conditions, the Veteran is competent to attest to his skin being irritated and that he developed a skin sore in-service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran credible with regard to his report of in-service skin irritation and a skin sore and finds this is credible evidence of an in-service event.  On these facts, under the "low threshold" standard of McLendon, an examination and opinion is warranted to determine the etiology of the Veteran's skin condition of face, scalp, back and arms. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated prior to June 2001, including records from the time period (early 1990s) the Veteran identified at the March 2013 hearing.  All efforts to obtain these records must be documented in the claims file. 

2.  Obtain and associate with the claims file any outstanding VA treatment records dated from January 2010 forward.    

3.  After completion of above, afford the Veteran an appropriate VA examination to determine the etiology of his low back disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service motor vehicle accident.  Attention is invited to the September 1991 service treatment records associated with the Veteran's in-service motor vehicle accident, as well as the Veteran's contention that he has experienced the same back pain since that accident.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4.  After completion of above in paragraphs 1-2, afford the Veteran an appropriate VA examination to determine the nature and etiology of his skin condition of face, scalp, back and arms.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin condition of face, scalp, back and arms had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's credible statements that he began to experience skin irritation and a skin sore in-service after being required to shave and was given a buzz cut.  The Veteran's contention that his in-service injections or immunizations caused his skin condition must also be addressed.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


